Citation Nr: 1746602	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for DJD of the left knee.

3.  Whether the Veteran's countable income precludes eligibility for non-service connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 decisions of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.  

The Veteran provided testimony before the undersigned during a November 2016 Board hearing; a transcript of the hearing is associated with the record.  During this hearing, the record was held open for 60 days; however, additional evidence was not submitted during this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

The issues regarding DJD of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes is in excess of the established income limit to receive nonservice-connected disability pension.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3 (b) (3), 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a November 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.

The Veteran was provided a hearing before the undersigned in November 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Legal Criteria and Analysis

As will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA obtained the financial information needed to determine whether his yearly countable income exceeds the MAPR. 

Improved nonservice-connected pension is a benefit available to a veteran if, in pertinent part: the veteran is permanently and totally disabled, provided that his condition was not the result of the veteran's willful misconduct, or the veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. §§ 1521; 38 C.F.R. §§ 3.2, 3.3(a) (3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23 (b). 

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the veteran's MAPR, may reduce a veteran's countable income.  38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source is counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid. 

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1. 38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. §§ 3.3 (a) (3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  

Here, the record demonstrates that the Veteran's income, exceeded the threshold MAPR. 

Effective October 18 2010, his total annual income of $18, 636.00, which included Social Security payments, exceeded the MAPR of $11, 830.00 for a Veteran with no dependents.  The record does not demonstrate unreimbursed medical expenses that are in excess of five percent of the veteran's MAPR to reduce the Veteran's countable income.  

The Veteran testified before the Board that there had been no changes in his income.

Inasmuch as the Veteran's annual income exceeded the income limit established by the MAPR, he does not meet the basic income eligibility requirement to establish entitlement to payment of non-service-connected pension.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.


REMAND

The Board finds that additional evidentiary development is required before the claims remaining on appeal are adjudicated.

The Veteran has indicated that he is in receipt of Social Security Administration (SSA) benefits.  On remand, the AOJ must make as many requests as necessary to obtain the Veteran's SSA records and associate them with the electronic claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  On remand, the AOJ must also obtain all current VA medical records and any other private medical records the Veteran identifies, to include any records from Dr. A. as indicated in his Board hearing.  See 38 C.F.R. § 3.159.  

The Veteran was most recently afforded an examination for his knees in January 2011.  The Board notes that the Veteran testified that his bilateral knee disability had gotten worse.  He noted symptoms to include very poor stability and strength, falling in the shower and on the ground, and requiring knee braces. 

In light of this evidence suggesting that the Veteran's service-connected  DJD of the right and left knees has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected disabilities.                 

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  Obtain and associate with the electronic claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims, to specifically include any records from Dr. A.

3.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right and left knee disabilities.  Access to the electronic claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination. 

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report. 

The examination should include testing of the knee joints for pain in active motion, passive motion, weightbearing and non-weightbearing for both the joint in question and any paired joint if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why. 

A rationale for any opinion reached must be provided.

4.  The AOJ should then ensure the proper completion of the above development.  If any deficiency exists in the examination report, obtain an addendum opinion as necessary.

5.  Thereafter, undertake any other development deemed necessary, then review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


